Citation Nr: 0923540	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-07 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation, asbestos, 
mustard gas, and herbicides.

2.  Entitlement to service connection for exposure to 
ionizing radiation, asbestos, and herbicides.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
gingival carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
October 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvanian, which, in 
pertinent part, denied entitlement to service connection for 
hypertension and exposure to ionizing radiation, asbestos, 
and mustard gas.  The prior denial for entitlement to service 
connection for oral cancer was also continued.

In November 2007, the Veteran provided testimony at a hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension was first demonstrated years after service 
and is not etiologically related to a disease or injury in 
service, including exposure to ionizing radiation, asbestos, 
herbicides, or other toxins such as mustard gas.  

2.  Exposure to ionizing radiation, asbestos, and herbicides 
is not by itself a disability or disease; the Veteran does 
not have a chronic disability due to exposure to ionizing 
radiation, asbestos, and herbicides during active duty 
service. 

3.  A February 2003 rating decision initially denied 
entitlement to service connection for oral cancer.  
4.  The evidence received since the February 2003 rating 
decision is cumulative or redundant of the evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in nor aggravated by active 
service, nor may it be presumed to have been incurred 
therein, and is not proximately due to or the result of 
exposure to ionizing radiation, asbestos, herbicides, or 
other toxins such as mustard gas .  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.311 (2008).

2.  A chronic disability due to exposure to ionizing 
radiation, asbestos, and herbicides was neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1137; 38 C.F.R. § 3.303, 3.307, 3.309.

3.  New and material evidence has not been received to reopen 
a claim for service connection for gingival carcinoma.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in April and May 2004, prior to the 
adjudication of the claims, the RO notified the Veteran of 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In the December 2007 supplemental statement of the case, the 
Veteran was provided notice of the criteria necessary for 
reopening a previously denied claim and was informed of the 
reason for his prior denial of service connection in the RO's 
February 2003 rating decision.  VA has therefore 
substantially fulfilled its specific duties to notify with 
regard the Veteran's claim to reopen.  

The Veteran has not received a VCAA notice letter of the 
evidence and criteria needed to substantiate his claims for 
service connection.  Prejudicial error occurs in the context 
of VCAA notice only when such error affects "the essential 
fairness of an adjudication" or "has the natural effect of 
producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Appellants must generally identify "with 
considerable specificity": (1) how the VCAA notice was 
defective; (2) what evidence the appellant would have 
provided or requested that VA obtain had VA fulfilled its 
notice obligations; and (3) how the lack of notice and 
evidence affected the essential fairness of the 
adjudication.  Id., see also Shinseki v. Sanders, 556 U.S. 
___, No. 07-1209 (2009) (holding that a party alleging 
defective VCAA notice has the burden of showing how the 
defective notice was harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, the record 
establishes that the Veteran has demonstrated actual 
knowledge of the criteria and evidence needed to substantiate 
his claims for service connection. 

The Court has held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flore, 
22 Vet. App. 37 at 48, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In this case, the Veteran testified 
during his November 2007 hearing that his claimed 
disabilities were etiologically related to in-service 
injuries such as exposure to radiation, herbicides, and 
various toxins.  The Veteran has therefore demonstrated 
actual knowledge of what is necessary to substantiate his 
claims. 

The Veteran has substantiated his status as a veteran.  While 
he has not received specific information regarding the 
disability rating and effective date elements of his claims, 
as the claims are being denied no additional disability 
rating or effective date will be assigned.  Therefore, the 
Veteran is not prejudiced by the delayed notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  In a May 2004 
statement, the Veteran indicated that there were no 
outstanding treatment records, either VA or private, that 
could be associated with the claims folder. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded VA examinations or medical 
opinions in response to his claims, although there is a 
medical opinion with regard to the hypertension claim.  
Further examinations or opinions are not required.  Regarding 
the Veteran's claim to reopen, as new and material evidence 
has not been submitted to reopen the claim, VA has no duty to 
obtain medical examination or opinion.  3 C.F.R. § 
3.159(c)(4)(iii) (2008).

With respect to the Veteran's other claims, as discussed 
below, mere exposure to radiation, asbestos, and other toxins 
is not a disability for which service connection can be 
granted.  Other than the separate claim for hypertension also 
addressed in this decision, the Veteran has not specified any 
nonservice-connected disabilities he incurred as a result of 
exposure to radiation and toxins during service, and the 
record contains no competent evidence of signs or symptoms of 
a disability related to such exposure.  

Although the Veteran has reported that he was diagnosed with 
hypertension during active duty service and has continued 
treatment for this condition until the present, service 
treatment records are entirely negative for a diagnosis of 
hypertension and indicate that the Veteran's blood pressure 
was consistently normal.  In addition, private treatment 
records establish that the Veteran consistently reported that 
he was diagnosed with hypertension in 1992, almost 20 years 
after his separation from active duty service.  The Veteran's 
reports of in-service incurrence and a continuity of 
symptomatology are therefore not credible and they do not 
serve to trigger the duty to provide an examination or obtain 
an opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (holding that lay statements were not rendered 
insufficient by the absence of confirming medical evidence, 
but that the evidence could serve to support a finding that 
lay statements were not credible).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection Claims

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed Veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a Veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2008).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran contends that service connection is warranted for 
hypertension as it was incurred during active duty service 
and is the result of his exposure to ionizing radiation, 
asbestos, Agent Orange, and other herbicides and toxins such 
as mustard gas during service.  

Service treatment records are negative for any diagnoses or 
treatment for hypertension.  The Veteran's blood pressure was 
consistently normal during service, and the separation 
examination report from June 1973 shows that the Veteran's 
vascular system was normal.  His blood pressure at that time 
measured 110/70.

The post-service medical evidence of record is negative for 
any evidence of hypertension until February 1994 when the 
Veteran reported that he had been diagnosed with hypertension 
two years ago.  

Upon VA examination in August 2001, the Veteran reported a 
four year history of hypertension.  Laboratory testing showed 
normal kidney function and the examiner noted that the 
Veteran's hypertension was not caused or aggravated by 
diabetes mellitus.

The Veteran contends that he was exposed to ionizing 
radiation during active duty while serving in Texas, New 
Jersey, and Japan.  The Veteran specifically contends that 
nuclear weapons and toxic materials were stored in McGuire 
Air Force Base in New Jersey while he was stationed there as 
a policeman.  He also testified during his November 2007 
hearing that he was stationed in Japan approximately two to 
three miles from Hiroshima and a nuclear detonation site.

With respect to whether service connection is warranted under 
38 C.F.R. § 3.311 or on a presumptive basis for hypertension, 
the Board notes that hypertension is not included in the list 
of radiogenic diseases under 38 C.F.R. § 3.311, nor does it 
constitute a radiogenic disease as specified in the relevant 
regulation as subject to presumptive service connection under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Consequently, service connection cannot be granted here on a 
presumptive basis pursuant to 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  

Turning to whether service connection is warranted for 
hypertension on a direct basis due to radiation exposure, the 
Board notes that the Veteran's personnel records are entirely 
negative for any evidence that he was exposed to ionizing 
radiation during his active duty service in the United States 
and Japan.  The Board has considered the statements of the 
Veteran regarding his claimed radiation exposure, but finds 
that the service records are more probative than the 
statements of the Veteran.  Therefore the weight of the 
evidence does not establish that the Veteran was exposed to 
ionizing radiation during active duty service.  

The Veteran has also contended that his hypertension is the 
result of exposure to Agent Orange and other herbicides 
during active duty service in the Republic of Vietnam.  
Although the Veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, hypertension is not 
subject to presumptive service connection on the basis of 
herbicide exposure.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.309(e).  
  
The Board must also consider service connection on a 
presumptive basis as a chronic disease and on a direct basis 
as the Veteran has argued that hypertension is due to 
exposure to herbicides, asbestos, and other toxins such as 
mustard gas.  

Although the Veteran testified during his November 2007 
hearing that he was diagnosed with hypertension during active 
duty service and was prescribed medication that he has 
continued to the present day, the Board finds that this 
report of a continuity of symptomatology is not credible.  
The medical evidence of record, including a January 1974 VA 
examination report, is negative for evidence of hypertension 
until 1992, almost 20 years after the Veteran's separation 
from service.  In addition, while undergoing treatment for 
gingival carcinoma in February 1994 the Veteran reported that 
hypertension had only been diagnosed two years earlier.  
Similarly, the Veteran provided a four year history of 
hypertension upon VA examination in August 2001.  These 
statements, rendered in connection with contemporaneous 
medical treatment, are considered more probative than those 
provided for compensation purposes.  

Hypertension is subject to presumptive service connection as 
a chronic disease.  38 U.S.C.A. § 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  The record is clear, however, that 
hypertension was initially identified many years after 
service.  Absent a showing of hypertension in service or to a 
compensable degree in the year after service, presumptive 
service connection as a chronic disease is not warranted.

There is also no competent medical opinion linking 
hypertension to service to include exposure to substances 
such as herbicides, asbestos, or other toxins such as mustard 
gas.  The only evidence in favor of the Veteran's claim are 
his own statements and testimony.  As a lay person, the 
Veteran is not competent to analyze the substances he may 
have been exposed to in-service and say that they contained 
specific chemicals that could have caused hypertension.  He 
is also not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the evidence is against a link between current 
hypertension and a disease or injury in service, including 
exposure to ionizing radiation, asbestos, herbicides such as 
Agent Orange, or other toxins during active duty service.  
Reasonable doubt does not arise and the claim must be denied.


Exposure to Ionizing Radiation, Asbestos, and Herbicides

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for exposure to ionizing 
radiation, asbestos, and herbicides, the Board finds that the 
Veteran has not alleged, and the record does not establish, 
the presence of a current disease or disability due to such 
exposure. 

Mere exposure to a potentially harmful agent is insufficient 
to be eligible for VA disability benefits.  The question in a 
claim such as this is whether disabling harm ensued.  The 
medical evidence must show not only a currently diagnosed 
disability, but also a nexus, that is, a causal connection, 
between a current disability and the exposure to substances, 
such as asbestos, in service.  Hickson v. West, 12 Vet. App. 
247 (1999).

While the Veteran testified during his November 2007 hearing 
that he believed his exposure to various toxic substances 
contributed to his hypertension and cancer, these 
disabilities are the subject of separate claims also 
addressed in this decision.  The other evidence of record, 
including the Veteran's own statements and testimony, does 
not show a current disability related to ionizing radiation, 
asbestos, herbicides, or any other toxic exposure. 

The evidence is therefore against a finding of any current 
disability due to service.  Absent proof of the existence of 
the disability being claimed, there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

As set forth in 38 C.F.R. § 3.156(b), when new and material 
evidence is received prior to the expiration of the appeal 
period, it will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  In practical terms, this means that if 
a Veteran reopens his claim before the appeal period ends 
following a prior final denial and submits accompanying 
evidence which would qualify as new and material evidence 
with that request, then the evidence must be considered as 
part of the first decision.  See Roebuck v. Nicholson, 20 
Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. 
App. 159, 161-62 (1999).

In this case, service connection for oral cancer was 
initially denied in a February 2003 rating decision.  The 
Veteran was informed of the denial of his claim and his 
appellate rights in March 2003.  In December 2003, he 
submitted a statement in support of his claim detailing his 
contentions regarding his exposure to multiple toxins during 
active duty service.  This statement did not express 
disagreement with the February 2003 rating decision.  The 
Veteran also submitted copies of private medical records 
showing treatment for gingival carcinoma.

As discussed in further detail below, this evidence does not 
constitute new and material evidence.  Therefore, further 
consideration by the RO was not necessary before the February 
2003 rating decision could become final.  See generally Muehl 
v. West, 13 Vet. App. 159, 161-62 (1999) (RO's receipt of 38 
C.F.R. § 3.156(b)-compliant evidence abates the finality of a 
prior decision on a claim and tolls the time for filing an 
appeal until a new decision has been issued); compare Voracek 
v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (the definition 
of "new and material evidence" in paragraph (a) of 38 C.F.R. 
§ 3.156 applies to paragraph (b)). 

Consequently, service connection for gingival carcinoma may 
be considered on the merits only if new and material evidence 
has been received since the time of the February 2003 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008).

The Veteran was denied entitlement to service connection for 
oral cancer in an unappealed February 2003 rating decision.  
The RO determined that the evidence of record, including the 
Veteran's service treatment records, did not contain 
competent evidence of the claimed disability.  

The subsequently received evidence includes private medical 
records showing treatment for gingival carcinoma in 1994, 
statements from the Veteran detailing his claimed exposure to 
ionizing radiation, asbestos, herbicides, and other toxins 
such as mustard gas during service, and June 2004 letters 
from the Veteran's private physicians.

The Board finds that the additional evidence submitted by the 
Veteran is not new and material as it does not establish a 
necessary element of service connection that was lacking from 
the previous claim, that is, competent evidence of a current 
disability.  

A current disability, in connection with a claim for service 
connection, means a disability must be shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  To be 
present as a current disability the condition must be shown 
at the time of the claim, as opposed to some time in the 
distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).

While the Veteran has submitted records of private treatment 
for gingival carcinoma in 1994 and 1996, there is no evidence 
of oral cancer since that time.    Letters from his private 
physicians dated June 2004 establish that the Veteran has 
been seen for consistent annual follow-up appointments after 
the removal of his malignant neoplasm in 1996, but the annual 
examinations have shown healthy tissue with no evidence of 
recurrence.  

Therefore, the evidence added to the record since the 
February 2003 rating decision does not raise a reasonable 
possibility of substantiating the claim as it does not 
establish the presence of a current disability.  Because new 
and material evidence has not been received, the claim for 
service connection for gingival carcinoma is not reopened.  


ORDER

Entitlement to service connection for hypertension, to 
include as due to exposure to ionizing radiation, asbestos, 
mustard gas, and herbicides, is denied.

Entitlement to service connection for exposure to ionizing 
radiation, asbestos, and herbicides is denied.

New and material evidence has not been submitted to reopen a 
claim for entitlement to service connection for gingival 
carcinoma.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


